Citation Nr: 0945540	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  06-30 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the bilateral upper extremities, to include as 
secondary to service-connected diabetes mellitus, type II. 

2.  Entitlement to service connection for peripheral 
neuropathy of the bilateral lower extremities, to include as 
secondary to service-connected diabetes mellitus, type II. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Law Clerk



INTRODUCTION

The Veteran served on active duty in the United States Army 
from August 1966 to July 1969.  Service in the Republic of 
Vietnam is indicated by the record.      

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

Procedural history

In a May 2004 rating decision, the RO granted service 
connection for diabetes mellitus associated with herbicide 
exposure.  

In February 2005, the RO received the Veteran's claim of 
entitlement to service connection for peripheral neuropathy 
of the upper and lower extremities.  In the above-referenced 
June 2005 rating decision, the RO denied entitlement to 
service connection for peripheral neuropathy of the upper and 
lower extremities, to include as secondary to diabetes 
mellitus, type II.  The Veteran disagreed with the denial of 
the peripheral neuropathy of the upper and lower extremities 
claims, and perfected his appeal by filing a timely 
substantive appeal [VA Form 9] in September 2006.

Issue not currently on appeal

A March 2006 rating decision denied service connection for 
erectile dysfunction, claimed as secondary to diabetes 
mellitus.  As evidenced by the claims folder, the Veteran did 
not express disagreement with this issue.  Accordingly, this 
issue is not in appellate status, and it will be discussed no 
further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
does not support a finding that a relationship exists between 
the Veteran's currently diagnosed peripheral neuropathy of 
the bilateral upper and lower extremities and his military 
service, to include presumed exposure to herbicides in 
Vietnam.

2.  The competent and probative medical evidence does not 
support a finding that a relationship exists between the 
Veteran's currently diagnosed peripheral neuropathy of the 
bilateral upper and lower extremities and his service-
connected diabetes mellitus, type II.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the bilateral upper and lower 
extremities was not incurred in or aggravated by active 
military service, and may not be so presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).

2.  Entitlement to service connection for peripheral 
neuropathy of the bilateral upper and lower extremities, 
claimed as secondary to service-connected diabetes mellitus, 
type II, is not warranted.  38 C.F.R. § 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for 
peripheral neuropathy of the bilateral upper and lower 
extremities, on both a direct and secondary basis.  Because 
these issues involve the application of identical law to 
similar facts, in the interest of economy they will be 
addressed together.  

In the interest of clarity, the Board will discuss certain 
preliminary matters. The issues on appeal will then be 
analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 
1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of this 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to appellant describing evidence potentially helpful 
to the appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.

The Veteran was informed of the evidentiary requirements for 
service connection in a letter dated March 2005.  The VCAA 
letter indicated that in order for service connection to be 
granted, there must be evidence of an injury in military 
service or a disease that began in or was made worse during 
military service, or that there was an event in service 
causing the injury or disease; a current physical or mental 
disability shown by medical evidence; and a relationship 
between the disability and an injury, disease, or event in 
military service.  The Veteran was notified of the 
requirements generally pertaining to secondary service 
connection in a VCAA letter from the RO dated January 2006.  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
March 2005 VCAA letter.  Specifically, the letter stated that 
VA would assist the Veteran in obtaining relevant records 
from any Federal agency, including those from the military, 
VA Medical centers, and the Social Security Administration.  
The Veteran was also advised in the letter that a VA 
examination would be scheduled if necessary to make a 
decision on his claims.  With respect to private treatment 
records, the VCAA letter informed the Veteran that VA would 
make reasonable efforts to request such records.

The March 2005 letter emphasized:  "If the evidence is not 
in your possession, you must give us enough information about 
the evidence so that we can request it from the person or 
agency that has it.  If the holder of the evidence declines 
to give it to us, asks for a fee to provide it, or VA 
otherwise cannot get the evidence, we will notify you.  It is 
your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original].

The March 2005 VCAA letter specifically requested:  "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This complies with the "give us 
everything you've got" provision formerly contained in 38 
C.F.R. § 3.159(b) in that it informed the Veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]

The Veteran's claims were readjudicated in the August 2006 
statement of the case (SOC), after he was provided with the 
opportunity to submit additional evidence and argument in 
support of his claims and to respond to the VCAA notice. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that each claim of entitlement to service connection 
consists of five elements:  (1) veteran status [not at issue 
here]; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because each service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply to all five elements of each claim.

Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

With respect to the Veteran's claims, element (1), veteran 
status, is not at issue.  Moreover, elements (4) and (5), 
degree of disability and effective date, are rendered moot 
via the RO's denial of service connection for the Veteran's 
claimed disabilities on both a direct and secondary basis.  
In other words, any lack of advisement as to those two 
elements is meaningless, because disability ratings and 
effective dates were not assigned.  The Veteran's claims of 
entitlement to service connection were denied based on 
element (3), connection between the Veteran's service and the 
claimed disabilities, as well as connection between the 
Veteran's service-connected disability and the claimed 
disabilities.  As explained above, he has received proper 
VCAA notice as to his obligations, and those of VA, with 
respect to those crucial elements.  

Because as discussed below the Board is denying the Veteran's 
claims, elements (4) and (5) remain moot.

In short, the record indicates the Veteran received 
appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  

In the instant case, the Board finds reasonable efforts have 
been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claims and there is no 
reasonable possibility that further assistance would aid in 
substantiating these claims.  The evidence of record includes 
the Veteran's service treatment records, the Veteran's 
statements, and VA treatment records.  

Additionally, the Veteran was afforded a VA examination in 
June 2005, with an addendum dated July 2006.  The VA 
examination report reflects that the examiner interviewed and 
examined the Veteran, reviewed his past medical history, 
reviewed his claims folder, documented his current medical 
conditions, and rendered appropriate diagnoses consistent 
with the remainder of the evidence of record.  
The Board therefore concludes that the VA examination report 
is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 
(2009); see also Barr v.  Nicholson, 21 Vet. App. 303, 312 
(2007) [holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate]. 

Thus, the Board finds that under the circumstances of this 
case, VA has satisfied the notification and duty to assist 
provisions of the law and that no further action pursuant to 
the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
has retained the services of a representative.  In his 
September 2006 substantive appeal [VA Form 9], he declined 
the option of testifying at a personal hearing.

Accordingly, the Board will proceed to a decision as to the 
issues on appeal.



Relevant law and regulations

Service connection - in general

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  See 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including peripheral 
neuropathy, when such are manifested to a compensable degree 
within the initial post-service year.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2009).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air 
services, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 1116(f) (West 2002), 
38 C.F.R. § 3.307(6)(iii) (2009).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain listed diseases 
shall be service connected.  See 38 U.S.C.A. § 1116 (West 
2002), 38 C.F.R. § 3.309(e) (2009).  Such diseases include 
acute and subacute peripheral neuropathy.  A disease 
associated with exposure to herbicide agents listed in § 
3.309(e) will be considered to have been incurred in service 
even though there is no evidence of such disease during 
service, provided that the disease listed shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  See 38 C.F.R. 
§ 3.307(a)(6)(ii) (2009).  

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact or chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2009).

Secondary service connection

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  See 38 C.F.R. § 3.310(a) 
(2009); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

The Veteran is seeking entitlement to service connection for 
peripheral neuropathy of the bilateral upper and lower 
extremities.  He contends that such is due to his military 
service, to include presumed exposure to herbicides in 
Vietnam.  He alternatively contends that his peripheral 
neuropathy is secondary to his service-connected diabetes 
mellitus, type II. 

The Board will separately discuss direct and secondary 
service connection. 

Direct service connection

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury or 
a service-connected disability; and (3) medical nexus.  See 
Hickson, supra.

With regard to Hickson element (1), it is undisputed that the 
Veteran is currently diagnosed with peripheral neuropathy of 
the bilateral upper and lower extremities.  See, e.g., the 
report of July 2005 VA examination of the Veteran.  
Accordingly, the first Hickson element has been satisfied.

With respect to Hickson element (2), the Board will 
separately address in-service disease and injury.

Concerning in-service disease, there is no evidence that the 
Veteran was complained of or was treated for peripheral 
neuropathy during service.  His separation examination is 
pertinently absent any neurological defects.  Additionally, 
there is no evidence that peripheral neuropathy was 
manifested within the one year presumptive period after 
service found in 38 C.F.R. § 3.309(a).  Indeed, the first 
documented complaint of peripheral neuropathy is a VA 
treatment record dated May 2005.  

Concerning in-service injury, because the Veteran served in 
Vietnam, his exposure to Agent Orange is presumed.  See 
38 U.S.C.A. § 1116(f).  Hickson element (2) is established to 
that extent.

Turning to crucial Hickson element (3), medical nexus, as 
discussed in the law and regulations section above, a second 
Agent Orange related presumption exists, namely a presumption 
of medical nexus between presumed herbicide exposure in 
Vietnam and certain specifically identified disabilities.  
Pursuant to 38 C.F.R. § 3.309(e), acute and subacute 
peripheral neuropathy are diseases associated with exposure 
to certain herbicide agents.  However, as was noted in the 
law and regulations section above, acute and subacute 
peripheral neuropathy must become manifest within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military service.  See 38 
C.F.R. § 3.307(a)(6)(ii) (2009).  Here, the Veteran's 
peripheral neuropathy was not identified until several 
decades after service.   

Moreover, 38 C.F.R. §§ 3.309(e) and 3.307(d) combine to make 
the presumption of nexus a rebuttable one.  After reviewing 
the record, the Board finds that the competent and objective 
medical evidence of record supports a conclusion that the 
Veteran's peripheral neuropathy is attributable, not to 
presumed exposure to herbicides, but to his history of 
alcohol abuse.  Specifically, the June 2005 VA examiner 
concluded that the etiology of the Veteran's peripheral 
neuropathy is "more likely than not his long history of 
alcoholism."  The VA examiner's rationale was based on a 
neurological examination of the Veteran as well as the 
Veteran's report that he has drank alcohol "since the age of 
20, and he is not quitting alcohol yet."  In a July 2006 
addendum, the VA examiner still did not peripheral neuropathy 
to the Veteran's presumed exposure to herbicides.  

The June 2005 VA examination appears to have been based upon 
a thorough review of the record, examination of the Veteran, 
and thoughtful analysis of the Veteran's entire history and 
current medical condition.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999) [the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion"].
  
The Board finds the opinion of the June 2005 VA examiner to 
be of great probative value.  Further, the VA examiner's 
report is congruent with the remainder of the record which 
documents the Veteran's alcohol abuse.  Specifically, VA 
treatment records dated from November 2004 to January 2006 
note the Veteran's alcohol dependence, and an August 1994 VA 
examination report notes the Veteran's statement that he 
began drinking alcohol during his period of military service.

Accordingly, the Board finds that the medical evidence, taken 
as a whole, serves to rebut any statutory presumption of 
nexus between the Veteran's presumed exposure to herbicides 
in Vietnam and his peripheral neuropathy.  It is clear from 
the record in this case that it was the Veteran's history of 
alcohol abuse which led to the peripheral neuropathy of the 
bilateral upper and lower extremities.  

No competent medical opinion of record indicates a positive 
relationship between the Veteran's peripheral neuropathy of 
the bilateral upper and lower extremities and his military 
service.  As was explained in the VCAA section above, the 
Veteran has been accorded ample opportunity to present 
competent medical evidence in support of his claims.  He has 
failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it 
is the claimant's responsibility to support a claim for VA 
benefits].  

To the extent that that the Veteran is contending that the 
currently diagnosed peripheral neuropathy is related to his 
military service, to include presumed Agent Orange exposure, 
it is now well-established that laypersons without medical 
training, such as the Veteran, are not competent to comment 
on medical matters such as etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 491, 494-95 (1992); see also 38 C.F.R. 
§ 3.159(a)(1) (2009) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Any such statements are 
not competent medical evidence and are, therefore, not 
probative evidence of medical nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), 
discussed above, relating to chronicity and continuity of 
symptomatology.  The evidence of record indicates that the 
Veteran did not report the onset of peripheral neuropathy of 
the bilateral upper and lower extremities until February 
2005.  See Veteran's initial claim for VA benefits dated 
February 2005.  This was more than thirty years after the 
Veteran left service in July 1969.  There is no competent 
medical evidence that the Veteran complained of or was 
treated for peripheral neuropathy for many years after his 
separation from service.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) [noting that it was proper to consider 
the veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) [affirming Board where it found that veteran 
failed to account for the lengthy time period after service 
for which there was no clinical documentation of the claimed 
condition].  Therefore, continuity of symptomatology after 
service is not demonstrated. 
 
Accordingly, the competent medical evidence of record does 
not indicate that a relationship exists between the Veteran's 
peripheral neuropathy of the bilateral upper and lower 
extremities and his military service, to include presumed 
exposure to Agent Orange.  Hickson element (3) is not 
satisfied, and the Veteran's claims fail on this basis. 

Secondary service connection

As stated above, in order to prevail on the issue of 
entitlement to secondary service connection, there must be:  
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability.  
See Wallin, supra.

With regard to Wallin element (1), it is undisputed that the 
Veteran is currently diagnosed with peripheral neuropathy. 
Wallin element (2) has also been met; the Veteran is service-
connected for diabetes mellitus, type II.

Turning to crucial Wallin element (3), medical nexus, the 
Board has carefully evaluated the evidence and, for reasons 
stated immediately below, finds that a preponderance of the 
competent medical evidence of record supports a finding that 
the Veteran's current peripheral neuropathy of the bilateral 
upper and lower extremities is not related to his service-
connected diabetes mellitus.

Specifically, the June 2005 VA examiner concluded, "[i]t is 
less likely than not that peripheral neuropathy is related to 
service connected diabetes mellitus."  The examiner 
reiterated this conclusion in the July 2006 addendum: "[i]t 
is less likely than not that peripheral neuropathy is related 
to service connected diabetes mellitus."  As discussed 
above, the VA examiner attributed the Veteran's peripheral 
neuropathy to his ongoing alcohol abuse.  The VA examiner 
noted that the Veteran's onset of alcohol abuse preceded his 
diagnosis of diabetes mellitus by many years.   In the July 
2006 addendum, the VA examiner still did not attribute the 
Veteran's peripheral neuropathy to his service-connected 
diabetes mellitus.

The June 2005 VA examination appears to have been based upon 
a thorough review of the record, examination of the Veteran, 
and thoughtful analysis of the Veteran's entire history and 
current medical condition.  See Bloom, supra.  

There is of record a May 2005 treatment report by a VA nurse 
practitioner which refers to "[p]eripheral neuropathy ? 
[related to diabetes mellitus or alcoholism]."  See May 2005 
VA treatment record.   This brief and inconclusive comment is 
lacking in probative value.  The Court has held on several 
occasions that medical evidence that is speculative, general 
or inconclusive in nature cannot support a claim.  See 
generally Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992); see also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996) [medical opinions which 
are speculative, general or inconclusive cannot support a 
claim].

To the extent that that the Veteran is himself contending 
that the currently diagnosed peripheral neuropathy is related 
to his service-connected diabetes mellitus, type II, it is 
now well-established that laypersons without medical 
training, such as the Veteran, are not competent to comment 
on medical matters such as etiology.  See Espiritu, supra.  
As such, the statements offered by the Veteran in support of 
his own claims are not competent medical evidence and do not 
serve to establish a medical nexus. 

Accordingly, the competent medical evidence of record does 
not indicate that a relationship exists between the Veteran's 
peripheral neuropathy of the bilateral upper and lower 
extremities and his service-connected diabetes.  Wallin 
element (3) is not satisfied, and the Veteran's claims fail 
on this basis. 

Conclusion

In summary, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claims of entitlement to service connection for 
peripheral neuropathy of the bilateral upper and lower 
extremities, to include as secondary to the service-connected 
diabetes mellitus.  
The benefits sought on appeal are accordingly denied.

Additional comment

Although the Veteran has stated that he began drinking 
alcoholic beverages in service, see an August 1994 VA 
examination report, he has not indicated that he is seeking 
entitlement to service connection for alcohol abuse.   In any 
event, the law and regulations provide that compensation 
shall not be paid if disability was the result of the 
person's own willful misconduct, to include the abuse of 
alcohol.  
See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 
3.1(n), 3.301 (2009); 
see also VAOPGPREC 2-97 (January 16, 1997).




	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for peripheral neuropathy 
of the bilateral upper extremities, to include as secondary 
to service-connected diabetes mellitus, type II, is denied. 

Entitlement to service connection for peripheral neuropathy 
of the bilateral lower extremities, to include as secondary 
to service-connected diabetes mellitus, type II, is denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


